Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed electrical switch wherein the contact portion of the first and the second fixed contact comprises a first contact pin positioned in a first recess in the contact portion, opposite outer ends of the blades in the rotatable knife contact comprises a second contact pin positioned in a second recess in the blade, the first contact pin and the second contact pin being of a second electrically conductive material composition, the second electrically conductive material composition being different from the first electrically conductive material composition and comprising at least one material that has a higher restivity to the wearing effect of an arc acting between the rotatable knife contact and the first or second fixed contact in [[a]] the switching event compared to any material in the first electrically conductive material composition, the second contact pin passing over the first contact pin in [[a]] the switching event so that when the rotatable knife contact reaches an end position on the first or the second fixed contact there is no contact between the first contact pin and the second contact pin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.